DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-23, 26 and 27 have been considered but are moot because of new grounds of rejection in further view of Whelan US 2014/0005722.  
Whelan discloses a pacifier attachment device with a coupling mechanism, including a locking projection and a through hole (attachment elements may be a formed as Velcro, snaps or buttons (paragraph 0024) the distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (paragraph 0023).  Examiner notes that by adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  For example, if the distance d1 (figure 3) is shortened, it will provide a smaller loop, and in turn, a shorter distance from the projection to the opening, and therefore a shorter distance between the projection to the midpoint. Therefore, it would be obvious to one having ordinary skill in the art to adjust the distance for the locking projection and hole, to provide the desired loop size for holding larger or smaller items (paragraph 0023).  Additionally, the present specification discloses that the locking protrusion or through hole may be formed in a central area of the first strap portion, at a position closer to the first strap end, or at a position closer to the hinge portion (paragraphs 33, 35).  Applicant has not disclosed that having the locking protrusion closer to hinge or midpoint solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to criticality that the coupling mechanism should be positioned centrally or closer to the hinge on the strap, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 19 and 21 recites the limitation "the plush toy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 20 are dependent upon claims 17 and 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 17, 18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 and in view of Whelan US 2014/0005722.
 wherein the free end of one of the first strap portion and the second strap portion is configured to be securely and non-releasably attached to the plush toy 10 (portion 12a of stuffed animal 10, paragraph 0027) and the free end of the other one of the first strap portion and the second strap portion is configured to pass through an opening in the pacifier and to releasably attach the pacifier to the plush toy by releasably coupling the first and second strap portions using the coupling mechanism (through opening 22a of pacifier 20, paragraph 0028), the bendable hinge including the midpoint (shaded hinge portion as shown below in annotated figure 3B), and the locking projection 32 and the corresponding coupling mechanism 34 being equidistant from the bendable hinge (annotated figure 3B below), a pacifier 20 comprising a connector or ring 22 with a through aperture 22a, a pacifier base and a pacifier nipple 28, wherein the connector is coupled to a first surface of the pacifier base 26 and the pacifier nipple 28 extends from a second surface of die pacifier base opposing the first surface (figure 3D); and a pacifier attachment device  retain the strap (figure 3B) and releasably coupling the first portion of the strap with the second portion of the strap (figure 2).


    PNG
    media_image1.png
    237
    265
    media_image1.png
    Greyscale

Seiz does not disclose the substrate being formed from a flexible and elastic polymer material, or the coupling mechanism being integrally formed as a single piece with the strap from the flexible and elastic polymer material, wherein a locking projection is one of (a) centrally positioned between a free end of the first strap portion and a midpoint between the locking projection and the through opening, and (b) positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion. 
Dubrawski teaches a device for holding a pacifier, comprising a substrate formed from a flexible and elastic polymer material, the flexible and elastic polymer material includes one or more of silicone, plastic, resin and rubber (paragraph 0007), and coupling being integrally formed as a single piece with the strap from the flexible and elastic polymer material (figure 1, paragraph 0007, coupling 
Whelan teaches a pacifier attachment device including a strap having a first and second surface (31a and 31b, figure 3) having first and second strap portions (for example, see annotated figure 2 below), respective first ends of the first strap portion and the second strap portions being directly coupled to one another so as to form a bendable hinge (bends to form loop 21, for example, figure 2), and a coupling mechanism for releasably coupling the first strap portion with the second strap portion, the coupling mechanism including a locking projection protruding transversely from a first surface and a through opening (paragraph 0024, attachment mechanisms may include hook and loops, figure 2, or be snaps or buttons, or other elements, figure 3; by definition, a button is “a small disk, knob, or the like for sewing or otherwise attaching to an article, as of clothing, serving as a fastening when passed through a buttonhole or loop” – dictionary.com), the locking projection configured to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, the bendable hinge including the midpoint, and the locking projection and the through opening being equidistant from the bendable hinge. Examiner notes that the distance between the locking button projection and through hole may be adjusted to vary the size of the loop as necessary or desired (paragraph 0023).  Therefore, by adjusting the distance of the locking projection and the through hole, the midpoint between the locking projection and through opening will also be changed.  For example, if the distance d1 (figure 3) is shortened, it will provide a smaller loop, and in turn, a shorter distance from the projection to the opening, and therefore a shorter distance between the projection to the midpoint. It would be obvious to one having ordinary skill in the art to adjust the distance for the locking projection and hole, to provide the desired loop size for holding larger or smaller items (paragraph 0023) and therefore, may be configured as claimed.  Additionally, the In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).


    PNG
    media_image2.png
    774
    285
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a strap and coupling mechanism being integral of a flexible, elastomeric material, as taught by Dubrawski, to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device, and a coupling mechanism and positioning of the locking projection to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first 
Regarding claim 9, Seiz discloses a toy assembly adapted to be releasably coupled to a pacifier, said toy assembly including: a three dimensional plush toy 10; and the pacifier attachment in accordance with claim 1, securely coupled with the plush toy (figure 2).
Regarding claim 22, Seiz discloses a device wherein the pacifier attachment device is configured to allow rotational movement of the pacifier relative to the pacifier attachment device in at least two planes without releasing the coupling between the first and second strap portions (pacifier attachment device strap is passed through a connector 22 and will be capable of moving in a plurality of planes relative to the pacifier as they are slidably attached).

Claims 3, 4, 8, 11, 14, 15, 16, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 and in view of Whelan US 2014/0005722 and further in view of Gadams US 2016/0157591. 
Regarding claim 3, 4, 8, 11, 14, 15, 19, 20 and 21, Seiz discloses a pacifier attachment device and assembly for releasably attaching a pacifier to a plush toy 10 (figure 1), the pacifier attachment device comprising: an integrally-formed substrate 30, wherein the integrally-formed substrate includes a strap having first and second opposing surfaces (figure 3B) and having a first strap portion and a second strap portion separated by a hinge portion (see shaded portion in annotated figure 3B above), and a post member extending transversely from the first surface of the strap portion (can consider the snap or button extending from surface, figure 3B, paragraph 0027), a through opening provided in the second strap portion extending between the first and second opposing surfaces of the second strap portion (the button will engage with some type of opening or slit on the opposing strap surface in order to attach the strap portions, post and opening elements 32, 34 shown on opposing strap surfaces, figure 3B), the post  retain the strap (figure 3B) portion between the first strap portion and the post member (figure 2).
Seiz does not disclose the substrate being formed from a flexible and elastic polymer material, or the post member being integrally formed as a single piece with the strap from the flexible and elastic 
Dubrawski teaches a device for holding a pacifier, comprising a substrate formed from a flexible and elastic polymer material, the flexible and elastic polymer material includes one or more of silicone, plastic, resin and rubber (paragraph 0007), and coupling being integrally formed as a single piece with the strap from the flexible and elastic polymer material (figure 1, paragraph 0007, coupling post 7 and opening 8 are integrally formed with the strap), to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device (paragraphs 9-11).
Whelan teaches a pacifier attachment device including a strap having a first and second surface (31a and 31b, figure 3) having first and second strap portions (for example, see annotated figure 2 below), respective first ends of the first strap portion and the second strap portions being directly coupled to one another so as to form a bendable hinge (bends to form loop 21, for example, figure 2), and a coupling mechanism for releasably coupling the first strap portion with the second strap portion, the coupling mechanism including a locking projection protruding transversely from a first surface and a through opening (paragraph 0024, attachment mechanisms may include hook and loops, figure 2, or be snaps or buttons, or other elements, figure 3; buttons would comprise a disk, or projection, and a slit or through hole to fasten the button), the locking projection configured to be one of centrally positioned In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Gadams teaches a fastening device for attaching items to clothing, including a strap 20 having first and second opposing surfaces and having a first strap portion and a second strap portion separated by a hinge (figure 4, hinge 17), the hinge is a living hinge having a first thickness, the first and second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with a strap and coupling mechanism being integral of a flexible, elastomeric material, as taught by Dubrawski, to provide a device that does not require additional parts or pieces and of a material to provide a child friendly device, and a coupling mechanism and positioning of the locking projection to be one of centrally positioned between a free end of the first strap and a midpoint between the locking projection and the through opening, and positioned closer to the midpoint between the locking projection and the through opening than to the free end of the first strap portion, as taught by Whelan, to adjust the distance for the locking projection and hole to provide the desired loop size positioning for holding larger or smaller items, and a living hinge with a first thickness and a second greater thickness, as taught by Gadams, to provide a bendable folding point in the strap, and a locking projection or post member including a dome shaped locking end portion, which has a greater span the remainder of the post member, as also taught by Gadams, as it would have been 
Regarding claim 16, Seiz discloses a toy assembly adapted to be releasably coupled to a pacifier, said toy assembly including: a three dimensional plush toy 10; and the pacifier attachment in accordance with claim 1, securely coupled with the plush toy (figure 2).

Claims 5, 6, 12, 13, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 in view of Whelan US 2014/0005722 according to claim 1, as discussed above, and further in view of McClintock et al. US 20140220852.
Regarding claims 5, 6, 12, 13, 26, and 27, Seiz discloses a device essentially as claimed as discussed above having a strap portion being attached to the plush toy (figure 3A), one of the first and second strap portions has a greater length than the other of the first and second strap portions (can consider any portion of the strap ends the first and second portions and may designate different lengths), but does not explicitly disclose the one of the first and second strap portions includes first and second retaining tabs extending from its opposing side edges and provided adjacent a free end of the one of the first and second strap portions, the first and second retaining tabs are adapted to be inserted into a plush toy and to be retained within the toy when the pacifier attachment device is securely coupled with the toy.
McClintock et al. teaches device for attaching a pacifier to a toy (paragraph 0006), the device including a strap 38 and coupling member 16 made of flexible, elastic materials (paragraph 0081), first and second retaining tabs extending from opposing side edges and provided adjacent a free end of the strap portions, the retaining tabs being adapted to be inserted into a toy and be retained within the toy when the pacifier device is securely coupled, the first and second retaining tables forming a T-shape for securely coupling the pacifier with the toy (figures 23-26, with wings 156 within toy head 126, paragraph In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz with retaining tabs having a T-shape or, as taught by McClintock et al. and an obvious matter of design choice, to secure the strap and pacifier with the plush toy.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiz US 2010/0304636 in view of Dubrawski US 2006/0185129 and in view of Whelan US 2014/0005722, as discussed above, and further in view of Parsons US4972980.
Regarding claim 10, Seiz discloses the plush toy having a three dimensional animal shape including at least a body and a head extending from the body in a longitudinal direction (figure 2), and the pacifier attachment device is securely and directly coupled to the plush toy, but does not disclose being directly 
Parsons teaches a pacifier attachment device comprising a strap 15 and a toy 2 having a head and a body (figure 1), the pacifier attachment device being directly and securely coupled to a head of a plush toy and extends from the head of the plush toy substantially in the longitudinal direction (figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Seiz to have the pacifier attachment device being directly and securely coupled to the plush toy head, as taught by Parsons, since it has been held that rearranging parts of an invention involves only routine skill in the art. InreJapikse, 86 USPQ 70.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/               Examiner, Art Unit 3771                

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771